Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. The claim(s) recite(s) analyzing action related information and generating advice information. This is done by the human mind such as a nutritionist reviewing a patient’s meal history and making suggestions. Claims 16-20 also describe displaying a pie chart related to the target goals and current progress of tasks. This also can be done as a mental process with the displaying of the pie chart being performed with a pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only non-mental processes require a general purpose computer that communicates with a service provider using an API. This does not transform the mental process and only acts to perform the mental process by a computer. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an analysis unit and an advice generation unit in claim 15.  The units are followed by functional language and contain no structure in the limitations. The specification is used to define the structure and algorithm of the units in [0126], [0121] and [0122].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (hereinafter Brown, US 2010/0003647).
In regards to independent claim 1, Brown teaches a computer-implemented method of generating advice information concerning a daily habit, the method comprising:
analyzing action-related information on an action of a user to prepare an analysis result (Brown teaches the system tracks a users’ behavior and analyzes its caloric intake and exercise to make a meal recommendation, Brown, [0034]); and
generating advice information concerning improvement of a daily habit of the user based on: the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
a piece of management policy information corresponding to a type of advice requested by the user among pieces of management policy information (Brown teaches different management policies such as time of day, personality, coaching constraints, etc., Brown, [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 2, Brown teaches the method according to claim 1, wherein:
generating the advice information comprises generating the advice information based on:

the piece of management policy information selected from among the pieces of management policy information based on predetermined identification information (Brown teaches different management policies such as time of day, personality, coaching constraints, etc., Brown, [0042], [0051], [0062], [0064-0067]).In regards to dependent claim 3, Brown teaches the method according to claim 1, wherein
analyzing the action-related information comprises extracting a characteristic of the daily habit of the user as the analysis result (Brown teaches analyzing multiple characteristic of a users’ activity or meals, Brown, [0034]), and
generating the advice information comprises generating the advice information based on: the extracted characteristic of the daily habit as the analysis result; and the piece of management policy information (Brown teaches using the exercise and meal data and the coaching style selected to choose a meal plan for the user, Brown, [0043], [0131]).
In regards to dependent claim 4, Brown teaches the method according to claim 1, further comprising:
adjusting the piece of management policy information based on a profile of the user (Brown teaches that a user profile can tailor the coaching style of the system, Brown, [0051], [0061]).
In regards to dependent claim 5, Brown teaches the method according to claim 1, wherein
generating the advice information comprises generating, in response to a request from an action management service provider that provides a service to manage an action related to the daily habit of the user to the user, the advice information based on (Brown teaches that the meal recommendation may be provided by a service provider, Brown, [0143], [0058], [0031]): the analysis 
a piece of management policy information corresponding to the action management service provider among the pieces of management policy information, wherein (Brown teaches different management policies such as time of day, personality, coaching constraints, etc., Brown, [0042], [0051], [0062], [0064-0067])
the method further comprises providing the generated advice information to the action management service provider having made the request (Brown teaches that the meal recommendation may be provided to a service provider system, Brown, [0143], [0058], [0031]).
In regards to dependent claim 6, Brown teaches the method according to claim 5, wherein
generating the advice information comprises generating the advice information based on: the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
the piece of management policy information corresponding to the action management service provider selected based on identification information of the action management service provider (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 7, Brown teaches the method according to claim 5, further comprising:
generating task information supporting the user receiving the service provided by the action management service provider (Brown teaches providing notification of items the user must complete, Brown, [0109-0111]).
In regards to dependent claim 8, Brown teaches the method according to claim 5, further comprising:

the piece of management policy information corresponding to the action management service provider having made the request (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).In regards to dependent claim 9, Brown teaches the method according to claim 8, wherein
generating the new advice information comprises generating the new advice information in response to the action of the user having received the service provided by the action management service provider not satisfying a criterion requested by the advice information (Brown teaches as the users’ habits changes the system updates its recommendations, which includes whether the user follows the advice, Brown, [0079]).
In regards to dependent claim 10, Brown teaches the method according to claim 5, wherein
the action management service provider comprises a plurality of action management service providers, and the plurality of action management service providers provide services to manage actions related to daily habits to a plurality of users (Brown teaches that the meal recommendation may be provided by a service provider, Brown, [0143], [0058], [0031]).
In regards to dependent claim 11, Brown teaches the method according to claim 5, wherein
the action management service provider comprises two or more action management service providers (Brown teaches that the meal recommendation may be provided by multiple service providers, Brown, [0143], [0058], [0031]), and

two or more pieces of management policy information corresponding to the two or more action management service providers (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 12, Brown teaches the method according to claim 1, wherein the action-related information comprises at least one of a meal image obtained by capturing a meal of the user, vital data of the user, and information indicating an amount of exercise of the user (Brown teaches using camera to gather nutritional data as well as track exercise data, [0034], [0041]).
In regards to dependent claim 13, Brown teaches the method according to claim 1, further comprising:
providing the advice information to a computer that communicates with an application installed on a terminal for the user (Brown teaches using a computer device accessing a website, Brown, [0033]).
In regards to dependent claim 14, Brown teaches the method according to claim 1, further comprising:
providing the advice information through an application program interface (API) to a computer that communicates with an application installed on a terminal for the user (Brown teaches an API, Brown, [0058]).
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mault et al. (hereinafter Mault, US 2002/0133378).
In regards to independent claim 16, Brown teaches a computer-implemented method comprising:
causing an information communication terminal of a user to communicate with an information processing device that analyzes a daily habit of the user (Brown teaches an API for a device to communicate to a service provider to analyze a users’ caloric intake, Brown, [0143], [0058], [0031]);
causing the information communication terminal to receive, from the information processing device, target values of tasks related to daily habit improvement and produced by the information processing device based on a piece of management policy information corresponding to a type of advice requested by the user among pieces of management policy information (Brown teaches an automated coaching system that sets a target number of calories for a user based on a tailored algorithm based on a user profile, Brown, [0026], [0031], [0042], [0051], [0062], [0064-0067]).
Brown fails to explicitly teach causing the information communication terminal to display a graphical user interface (GUI) comprising: progress of each task of the tasks; and a ratio of a target value of each task to a sum of the target values of the tasks.
Mault teaches causing the information communication terminal to display a graphical user interface (GUI) comprising: progress of each task of the tasks; and a ratio of a target value of each task to a sum of the target values of the tasks (Mault teaches a GUI that displays target goals and actual 
In regards to dependent claim 17, Brown in view of Mault teaches wherein the ratio of the target value of each task to the sum of the target values of the tasks is displayed in a pie chart (Mault teaches a pie chart that displays the ratio of all nutrients consumed to a specific class of nutrients consumed, Fig. 18 Item 198, 200, [0078]). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Mault before him before the effective filing date of the claimed invention, to modify the meal suggestions taught by Brown to include the target plotting of Mault in order to obtain a meal suggestions system that plots and displays users targets and actual results. One would have been motivated to make such a combination because it enables the user to see their progress and to determine whether the system is working.	
In regards to dependent claim 18, Brown in view of Mault teaches wherein the ratio of the target value of each task to the sum of the target values of the tasks is displayed in an arc length of a slice in a pie chart (Mault teaches a pie chart that displays the ratio of all nutrients consumed to a specific class of nutrients consumed. The arc of the sliver of each class of nutrient would be equal to the ration of that nutrient to all nutrients consumed, Fig. 18 Item 198, 200, [0078]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mault and Plattner et al. (hereinafter Plattner, US 6,320,586).
In regards to dependent claim 19, Brown in view of Mault teaches the ratio of the target value of each task to the sum of the target values of the tasks is displayed in an arc length of a slice in a pie chart (Mault teaches a pie chart that displays the ratio of all nutrients consumed to a specific class of nutrients consumed. The arc of the sliver of each class of nutrient would be equal), and
Brown in view of Mault fails to explicitly teach the progress of each task is displayed in a width of the pie chart in a diametrical direction.
Plattner teaches the progress of each task is displayed in a width of the pie chart in a diametrical direction (Plattner teaches a pie chart in which the splits different in size diametrically to display a secondary comparison, Plattner, Column 5 Lines 55-60, Fig. 8, Fig. 11). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Mault, and Plattner before him before the effective filing date of the claimed invention, to modify the meal suggestions taught by Brown to include the expanding pie sections of Plattner in order to obtain a meal suggestions system that plots users targets and actual results using sections that expand within a pie chart. One would have been motivated to make such a combination because it allows multiple comparisons to be made in a single pie chart.	

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mault and ThinkOutsideTheSlide (hereinafter Paradi, “Re-emergence of donut charts; Issue #347 September 29, 2015”).
In regards to dependent claim 20, Brown in view of Mault fails to teach wherein the target value of each task is displayed in a circle concentric with the pie chart. Paradi teaches the method according to claim 17, wherein the target value of each task is displayed in a circle concentric with the pie chart (Paradi teaches concentric circles on the outside of a pie chart that display the actual vs target, Paradi, 4th figure down). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Mault, and Paradi before him before the effective filing date of the claimed invention, to modify the meal suggestions taught by Brown to include the concentric ring of Paradi in order to obtain a meal suggestions system that plots users targets and actual results using concentric rings. One would have been motivated to make such a combination because it allows multiple comparisons to be made in a single pie chart.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171